IN THE COMMONWEALTH COURT OF PENNSYLVANIA



State Farm Mutual Automobile           :
Insurance Company,                     :
                       Petitioner      :
                                       :
                v.                     :
                                       :
Commonwealth of Pennsylvania,          :
Insurance Department, Theresa D.       :
Miller, Acting Insurance Commissioner, :
                         Respondents :            No. 167 C.D. 2015


                                    ORDER


            NOW, November 16, 2015, having considered intervenor’s “motion for

rehearing and or en banc panel review”, the motion is denied.



                                            _____________________________
                                            DAN PELLEGRINI,
                                            President Judge